           Case 3:20-cv-00333-KJD-CLB Document 17 Filed 09/03/20 Page 1 of 2



 1 NICHOLAS A. TRUTANICH, United States Attorney
   SKYLER PEARSON, Assistant United States Attorney
 2 U.S. Attorney’s Office
   501 Las Vegas Boulevard South, Suite 1100
 3 Las Vegas, NV 89101
   Tel ᑻ (702) 860-8779
 4 E-mail: skyler.pearson@usdoj.gov

 5 JEAN E. WILLIAMS, Deputy Assistant Attorney General
   SETH M. BARSKY, Chief
 6 MEREDITH L. FLAX, Assistant Chief
   MICHELLE M. SPATZ, Trial Attorney
 7 U.S. Department of Justice
   Environment & Natural Resources Division
 8 Wildlife & Marine Resources Section
   P.O. Box 7611, Ben Franklin Station
 9 Washington, D.C. 20044-7611
   Tel ᑻ (202) 598-9741; Fax ᑻ (202) 305-0275
10 E-mail: michelle.spatz@usdoj.gov

11 Attorneys for Federal Defendants

12
                                 UNITED STATES DISTRICT COURT
13                                    DISTRICT OF NEVADA
14   CENTER FOR BIOLOGICAL
     DIVERSITY,                                       Case No. 3:20-cv-00333-KJD-CLB
15

16                  Plaintiff,                        STIPULATION TO EXTEND TIME
                                                      TO RESPOND TO THE COMPLAINT
17          v.                                        (Second Request)
18
     DAVID BERNHARDT, in his official
19   capacity as Secretary of the United States
     Department of the Interior; AURELIA
20   SKIPWITH, in her official capacity as
     Director of the U.S. Fish and Wildlife
21   Service; U.S. FISH AND WILDLIFE
     SERVICE,
22

23                  Defendants.

24          Pursuant to Local Rule IA 6-1, Plaintiff Center for Biological Diversity and
25 Defendants David Bernhardt, Aurelia Skipwith, and the U.S. Fish and Wildlife Service

26
     (“Federal Defendants”) stipulate to an extension of time for Federal Defendants to file a
27
     response to Plaintiff’s Complaint until October 13, 2020. The parties have stipulated to this
28
            Case 3:20-cv-00333-KJD-CLB Document 17 Filed 09/03/20 Page 2 of 2



     extension because they have reached an agreement in principle to resolve this matter
1

2    without the need for further litigation, but Federal Defendants need additional time to

3    obtain necessary authorizations. This is the second stipulation for an extension of time for

4    Federal Defendants to respond to the Complaint.
5
             Respectfully submitted this 3rd day of September 2020.
6

7     WOLF, RIFKIN, SHAPIRO,                        UNITED STATES DEPARTMENT OF
      SCHULMAN & RABKIN, LLP                        JUSTICE
8

9     /s/ Christopher W. Mixson                     /s/ Michelle M. Spatz
      Christopher W. Mixson                         Michelle M. Spatz
10    Nevada Bar No. 10685                          D.C. Bar No. 1044400

11    Attorney for Plaintiff                        Attorney for Federal Defendants

12

13
                                               IT IS SO ORDERED:
14

15

16                                             UNITED STATES MAGISTRATE JUDGE

17
                                               DATED:       September 3, 2020
18

19

20

21

22

23

24

25

26

27

28
                                                   2
